Citation Nr: 1315295	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-22 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.

3. Entitlement to an initial compensable evaluation for migraine headaches.

4. Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 1990, April 1996 to June 1997, March 2003 to May 2004 with additional periods of unverified service with the Army and Air Force Reserves and Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at a June 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for a low back disability and an initial compensable evaluation for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. At the June 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for bilateral hearing loss.

2. The Veteran's adjustment disorder is manifested throughout the appeal period by symptoms of depression and anxiety, sleep impairment, mild memory loss and panic attacks averaging twice per week, resulting in occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. The criteria for a higher initial evaluation of 50 percent, but not greater, for adjustment disorder have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case. 

In any event, VA's duty to notify was satisfied prior to the initial rating decision February 2007 and October 2008 letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claim, and of the appellant's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Limited service treatment records are associated with claims file.  To the extent service treatment records have not been obtained, the Board finds this is not prejudicial to the Veteran's claim for an increased initial evaluation, as the primary consideration in the instant case is post-service severity of the Veteran's disability.  All post-service VA and private treatment records identified by the Veteran have been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in December 2008 and August 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds these VA examinations adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a psychiatric evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

I. Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant has withdrawn the issue of service connection for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned an initial 30 percent disability evaluation for his adjustment disorder with mixed anxiety and depressed mood pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).  Chronic adjustment disorder, like most acquired psychiatric disorders including depressive and anxiety disorders, are evaluated pursuant to the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  

Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2012).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an initial evaluation of 50 percent, but not greater, throughout the appeal period for his service-connected adjustment disorder.  In this regard, the Veteran's disability is manifested by symptoms of depression and anxiety, sleep impairment, mild memory loss and panic attacks averaging twice per week, resulting in occupational and social impairment with reduced reliability and productivity.  As will be discussed in more detail below, such symptoms more closely approximate a 50 percent evaluation; however, they do not warrant a disability rating in excess of 50 percent.

A higher initial evaluation is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 70 percent evaluation or higher.  In this regard, the Board notes that the record does not contain evidence that the Veteran suffers from near continuous panic attacks, delusions, or obsessive rituals.  For example, while the Veteran denied "panic attacks" at a December 2008 VA examination, he did state that he will sometimes get "very panicky feelings" when he is out.  Likewise, a March 2010 VA physician assistant note indicates no panic attacks, delusions, paranoia or mania, as does the report of an August 2011 VA psychiatric examination.  Finally, while the Veteran testified in June 2012 that he does experience panic attacks, he testified these attacks occur approximately eight times per month, a frequency contemplated by a 50 percent evaluation.  Finally, no mention is made in the evidence of record of any obsessional rituals congruent with a higher evaluation and he is oriented in all spheres.  See also April 2008 VA mental health note; August 2011 VA examination report.

Higher ratings also take into account the inability to attend to basic personal appearance and hygiene, speech impairment, and impaired thought and judgment. While at times the Veteran's speech was difficult to follow at a May 2007 VA mental health assessment, it is generally noted to be within normal limits with regards to rate, volume and clarity, and noncircumstantial and nontangential.  See also December 2008 and August 2011 VA examination reports.  With regards to hygiene, the Veteran has consistently presented as casually dressed and appropriately groomed.  The record indicates the Veteran has consistently been oriented as to time, place, person and situation.  Further, while the record indicates the Veteran experiences mild memory loss, there is no evidence his memory is impaired to the level of forgetting names of relatives or his own name or occupation.  Finally, there is no record of suicidal or homicidal ideation, delusions or hallucinations, or impaired impulse control resulting in periods of violence.

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran's relationship status is somewhat unclear.  The August 2011 VA examination report notes the Veteran became divorced after 23 years of marriage, citing "incompatibility."  However, at the June 2012 Board hearing, he testified that his wife has been supportive regarding his disabilities.  See Board hearing transcript at 22.  He further reported that he has some friends he talks to, though he has testified that he often declines invitations to socialize.  Thus, the Board concludes that although the Veteran may have some relationship difficulties, particularly with society in general, he is capable of maintaining successful relationships.  Therefore, the Veteran's impairment in this area is not significant enough to warrant a 70 percent rating, which contemplates an inability to establish and maintain effective relationships.

Also of record are the Veteran's GAF scores, which have fluctuated somewhat during the appeal period, from a low of 50 in November 2007 to a high of 65 in August 2011.  GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are warranted when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

Overall, the Veteran's GAF scores indicates he suffers mild to moderate symptoms of his service-connected adjustment disorder.  The Board again notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the veteran's entire disability picture, including relevant symptomatology and GAF scores.  As such, in viewing the evidence of record in its entirety, including symptoms of a depressed mood, occasional panic attacks and some difficulty maintaining effective relationships, together with GAF scores ranging from 50 to 65, the Board finds that the Veteran's overall disability picture most closely approximates that contemplated by a 50 percent evaluation.

In sum, the evidence of record demonstrates that the Veteran successfully maintains a relationship as well as some level of self-employment.  Although the Veteran reports irritability problems, depression and anxiety, there is no evidence of any physical outbursts, nor does he report a lack of self-control with respect to his anger.  The record also demonstrates that he is able to function independently with respect to activities of daily living, and has no delusions, near continuous panic attacks, obsessional rituals, or cognitive impairment.  He does, however, exhibit a depressed mood, sleep impairment and some mild memory loss.

The Board acknowledges the Veteran's may feel his service-connected adjustment disorder warrants an evaluation greater than 50 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, while the Veteran is competent to provide evidence regarding symptomatology, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected adjustment disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2012).

Overall, the Board concludes that the evidence discussed above, to include the Veteran's subjective testimony and GAF scores, supports the assignment of a 50 percent throughout the appeal period.  See Fenderson, supra.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some moderately severe symptoms such as irritability and difficulty establishing and maintaining effective social relationships, but his overall disability picture does not warrant a higher rating in excess of 50 percent at any point during the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an initial evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The record does not establish that the rating criteria are inadequate for rating the Veteran's adjustment disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning due to such symptomatology as described above.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD. The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected adjustment disorder.  He is not in receipt of Social Security disability benefits, and remains self-employed.  The Board acknowledges the Veteran testified that his service-connected disability negatively affects his work.  However, there is no competent evidence to indicate his adjustment disorder precludes gainful employment or results in frequent periods of hospitalization.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to this service-connected disability.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

An initial evaluation of 50 percent, but not greater, for adjustment disorder with mixed anxiety and depression is granted.  


REMAND

The Veteran has claimed service connection for a lumbar spine disability as well as an initial compensable evaluation for migraine headaches.  For the reasons discussed below, these claims must be remanded for further development prior to a decision on the merits.

The Board observes the Veteran's service records are incomplete.  First, VA has not verified all periods of the Veteran's active duty, active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  In this regard, VA has verified active military service from February 1986 to February 1990, April 1996 to June 1997, March 2003 to May 2004, a total period of approximately 6 years, 5 months.  See DD Forms 214.  However, separation documents from the West Virginia Air National Guard indicate the Veteran served total active Federal service of 7 years, 8 months.  See NGB Form 22 EF.  Thus, there remains approximately 1 year, 3 months of active Federal service unverified.  

Furthermore, the Board observes very few service treatment and personnel records have been obtained, and the source of those records that have been obtained is unclear.  By history, the Veteran served on active duty with the Air Force; after separation he was transferred to the Air Force Reserves (USAFR).  He then further transferred to the Ohio Army Reserves National Guard (OARNG) and finally to the West Virginia Air National Guard (WVANG).  The Agency of Original Jurisdiction (AOJ) was informed by VA's Records Management Center (RMC) that the only records in their possession are dental records; these were associated with the claims file in February 2009.  The AOJ also attempted to retrieve records from the WVANG, and in November 2007 was informed that the WVANG was in possession of these records, but they had been temporarily transferred to another facility.  See November 2007 Report of Contact.  Incomplete records (related primarily to the Veteran's medical separation from the National Guard) were received in September 2008.  

Given the Veteran's complex history of branch and unit assignment, the Veteran's service records may be in the possession of any or all of the following: VA's RMC, the National Personnel Records Center (NPRC), the Air Reserve Personnel Center/DSMR, and/or the Adjutant General of both the Ohio and West Virginia National Guards.  On remand, additional efforts should be made to obtain the Veteran's service personnel and treatment records, including contacting all of the above facilities.  See generally 38 C.F.R. § 3.159(c).

Turning to the Veteran's specific claims, with regards to service connection for a lumbar spine disability, the Veteran has testified that he initially injured his back on April 1 or 15, 1996, and received treatment at Pleasant Valley Hospital, a non-Federal facility.  See Board hearing transcript.  While the AOJ has made two attempts to obtain these records from the private facility, they are not of record.  Further, the Board notes the Veteran's representative stated that these records had been submitted on June 22, 2012.  See Board hearing transcript at 26.  The Board notes the Veteran was serving a period of active service during this timeframe.  Thus, records related to this treatment, particularly if they have been submitted and not associated with the claims file, are of importance in adjudicating the Veteran's service connection claim.  

In addition, the Veteran was provided a VA examination in December 2008 to address the nature and etiology of his service connection claim.  The VA examiner opined that the Veteran's back disability preexisted active service but was aggravated by his later period of active service.  However, the basis for this opinion is insufficient, as not only was it based on an inaccurate account of active duty dates, but also solely on a history as reported by the Veteran and AOJ, given that the Veteran's service treatment records have not yet been obtained.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  As such, a new VA examination is warranted following the development outlined above.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's increased evaluation claim for migraine headaches, the Board observes service connection was awarded on the basis of aggravation, as the AOJ determined that the Veteran's migraine headaches pre-existed his period of service beginning March 2003, and assigned a baseline percentage of 30 percent, which is then subtracted from the current disability level, based on a February 2003 service treatment record.  See January 2009 rating decision.  As part of its appellate review of the Veteran's claim, the Board is required to not only review the Veteran's currently disability level, but also whether an appropriate baseline percentage was assigned.  However, given the amount of service records that are outstanding, the Board is unable to adequately determine the timing and severity of the Veteran's pre-existing migraine headaches, including the Veteran's duty status at the time of onset.  

Finally, the Veteran was last provided a VA examination to address the severity of his migraine headaches in August 2011.  This examination noted that the Veteran's headaches "are quite sporadic."  However, the Veteran has submitted private treatment records, dated since the August 2011 VA examination, indicating daily headaches.  It appears the Veteran's service-connected disability has increased in severity since the last VA examination.  As such, on remand, a new examination should be conducted to address the current severity of the Veteran's service-connected migraine headaches.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Records Management Center and request all records related to the Veteran's service, including service on active duty and with the Air Force Reserves, Ohio Army Reserves National Guard and West Virginia Air National Guard. 

2. Contact the National Personnel Records Center (NPRC) for the following:

a. Submit an O19 request for the Veteran's entire personnel folder, to include basic and extended service personnel records, to include any administrative remarks and physical profiles.

b. Submit an M04 request for the Veteran's service treatment records.

c. Request sick call and morning reports for the Veteran's unit regarding treatment for, or absence due to, a low back injury for the month of April 1996.

3. Contact the Air Reserve Personnel Center, or other appropriate source, and request the following:

a. a verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Air Force Reserves, including verification of the Veteran's duty status during such periods.

b. All service personnel records with respect to the Veteran's service with the Air Force Reserves.

4. Contact the Adjutant General of the Ohio Army Reserves National Guard and request the following:

a. a verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army Reserves National Guard, including verification of the Veteran's duty status during such periods.

b. All service personnel and medical records with respect to the Veteran's service with the Ohio National Guard.

5. Contact the Adjutant General of the West Virginia Air National Guard and request the following:

a. a verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the National Guard, including verification of the Veteran's duty status during such periods.

b. All service personnel and medical records with respect to the Veteran's service with the West Virginia National Guard.

6. Ensure the Veteran's duty status for all periods of service have been verified.  Prepare a memorandum for inclusion in the claims file detailing each period of active duty, ACDUTRA and INACDUTRA.

7. Regarding instructions 1-5, all efforts to obtain these records must be documented and associated with the claims file, and must continue until it is reasonably certain that they do not exist or that any further efforts to obtain the records would be futile.  If such a determination is made, a memorandum of unavailability must be prepared for inclusion in the claims file.

8. Any records related to treatment at Pleasant Valley Hospital, received by VA on or about June 2012, must be associated with the claims file.  If these records cannot be located, notify the Veteran and his representative of such and request he resubmit these pertinent treatment records.  Allow an appropriate time for response.

9. After each of the above has been completed, schedule the Veteran for a VA examination to address the nature and etiology of any low back disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any clinically indicated testing should be accomplished.  After reviewing the claims file and physically examining the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that any current low back disability is etiologically related to a period of active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.  If a form of arthritis is diagnosed, the examiner should also specifically comment on any assertion of a continuity of symptomatology, if applicable.

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current low back disability is due to an injury incurred while performing a period of ACDUTRA or INACDUTRA?

c. If the answer to (b) is no, the examiner is requested to identify, to the extent possible, the onset date of the Veteran's low back disability, and opine as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that any pre-existing low back disability was aggravated (chronically worsened beyond normal progression) during a subsequent period of active duty, ACDUTRA and/or INACDUTRA.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10. Schedule the Veteran for a VA neurological examination to determine the degree of impairment due to migraine headaches.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All clinically indicated testing should be performed. 

The examiner should provide an objective opinion as to whether the appellant's migraine headaches are prostrating in nature and, if so, whether the prostrating attacks have occurred on average once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

11. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


